IN THE SUPREME COURT OF THE STATE OF DELAWARE

GALEN BROOKS,                                    §
                                                 §      No. 185, 2015
         Defendant Below-Appellant,              §
                                                 §      Court Below: Superior Court
         v.                                      §      of the State of Delaware
                                                 §
STATE OF DELAWARE,                               §
                                                 §
         Plaintiff Below-Appellee.               §

                                  Submitted: January 20, 2016
                                  Decided:   January 20, 2016

         Before STRINE, Chief Justice; HOLLAND and VALIHURA, Justices.

                                          ORDER

         This 20th day of January 2016, upon consideration of the parties’ briefs and

the record below, it appears to the Court that:

         (1)    The appellant, who was convicted of forty drug-related charges,

appeals the Superior Court’s decisions denying his motion to suppress

incriminating wiretap evidence1 and denying his motion for a new trial based on

newly discovered evidence at the Office of the Chief Medical Examiner

(“OCME”).2 We find that the judgment of the Superior Court should be affirmed

on the basis of and for the reasons assigned in the Superior Court’s decisions of

July 30, 2013 and March 10, 2015.


1
    State v. Brooks, I.D. No. 1206011471, 2013 WL 4051049 (Del. Super. July 30, 2013).
2
    State v. Brooks, I.D. No. 1206011471 (Del. Super. Mar. 10, 2015).
          (2)    As to Brooks’s motion for a new trial, Brooks acknowledges that the

Superior Court had to find that “[t]he new evidence is of such a nature that it

would have probably changed the result if presented to the jury.” 3 But Brooks

ignores that: (i) the OCME misconduct did not involve evidence planting; (ii) the

only drug evidence in Brooks’s trial was cocaine found on his co-conspirator; (iii)

this evidence was a very small part of the prosecution’s case; and (iv) the evidence

seized from Brooks’s co-conspirator was retested after the OCME misconduct was

discovered and its contents were confirmed to be cocaine. Thus, the Superior

Court correctly concluded that the new evidence did not undermine the trial’s

outcome.

         NOW, THEREFORE, IT IS ORDERED that the Superior Court’s judgments

of July 30, 2013 and March 10, 2015 are AFFIRMED.

                                                      BY THE COURT:
                                                      /s/ Leo E. Strine, Jr.
                                                      Chief Justice




3
    Hicks v. State, 913 A.2d 1189, 1194 (Del. 2006); Opening Br. at 21.

                                                 2